          Case 1:20-cv-00968-MKV Document 21 Filed 08/04/20 Page 1 of 5




                                                                                    Zachary W. Silverman
                                                                             zsilverman@fishkinlucks.com



August 4, 2020

via email and ECF
Honorable Mary Kay Vyskocil, U.S.D.J
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, NY 10007
VyskocilNYSDChambers@nysd.uscourts.gov

        Re:     Denimal, et al. v. Prodigy Network, LLC, 1:20-cv-00968

Dear Judge Vyskocil:

Pursuant to the notice of initial pretrial conference, ECF No. 18, the parties submit this joint status
letter.

1.      A brief statement of the nature of the case, the principal claims and defenses, and
        the major legal and factual issues that are most important to resolving the case.

Plaintiffs’ statement:

This is a breach of contract action in which plaintiffs seek the return of their investments in
defendants’ real estate project, including contractual interest. More specifically, plaintiffs invested
in defendants’ real estate project in return for the promise that they could redeem those
investments, receiving back their principal plus an 18% pre-tax annual compounded return.
Plaintiffs made proper redemption requests pursuant to the parties’ agreements, but defendants
have refused to honor those redemptions.

Defendants’ apparent justification for declining to redeem plaintiffs’ investments is that the parties’
agreements permit defendants to “suspend dealings.” But the parties’ agreements state in no
uncertain terms that if a suspension of dealings is declared, “there will be no dealings.” Here,
however, it is undisputed that defendants continue to engage in any number of dealings (aside
from honoring redemption requests).

This exact same issue has already been decided in favor of another investor and against
defendant Prodigy Network, LLC, with respect to an investment in the same project, pursuant to
the same investment documents, with identical material terms. Plaintiffs annex here a decision
and order of the Supreme Court of the State of New York, New York County, Commercial Division,
in the matter styled Avemar 2318 Corp. v. Prodigy Network, LLC, Index No. 655357/2019, in
which that court squarely rejected Prodigy Network, LLC’s “suspension of dealings” argument.
             Case 1:20-cv-00968-MKV Document 21 Filed 08/04/20 Page 2 of 5



Honorable Mary Kay Vyskocil, U.S.D.J
August 4, 2020
Page 2 of 5

Annex A. Plaintiffs respectfully submit that this decision has a collateral effect with respect to
their claims against Prodigy Network, LLC, and that it is at the very least strongly persuasive with
respect to plaintiffs’ claims against 1234 W. Randolph NewCo, Inc.

For these reasons and those appearing in plaintiffs’ pre-motion letter, ECF No. 20, plaintiffs are
prepared to move for summary judgment without any discovery because the plain language of
the parties’ agreements is dispositive of this dispute.

Defendants’ Statement:

Plaintiffs are investors in Defendant 1234 W Randolph NewCo, Inc. (“NewCo”), a real estate
investment vehicle managed by Defendant Prodigy Network LLC (“Prodigy”). Prodigy and NewCo
are currently involved in the acquisition of property for and development of a Standard-branded
luxury hotel near the United Center in Chicago (the “Project”).

Prior to investing in NewCo (and thus the Project), Plaintiffs received marketing materials touting
a potential 14-18% return on their investment after 5-7 years. The Supplement to the Offering
Memorandum (the “Supplement”) stated that the Investment Term for the Project would last a
minimum of six years and as long as eleven, during which the investors might see no return at all.
And the Offering Memorandum (“OM”) itself also made clear—as part of a 15-page disclosure of
“risk factors”—that the investment was “speculative in nature” and that there was a “possibility of
partial or total loss of capital” even after that period of time had passed.

Having thus been fully informed regarding the potential upsides and downsides of the Project, the
investors each entered into a Subscription Agreement (“SA”) pursuant to which they contributed
funds to NewCo. In addition to incorporating the terms of the OM and Supplement, the SA also
included a right of “voluntary redemption,” pursuant to which an investor could redeem her
investment, along with 18% interest, within 12-18 months (as opposed to the six-year Investment
Term). Needless to say, this right was highly circumscribed; indeed, the OM gave Prodigy the
unfettered discretion to suspend or postpone such a redemption request where, inter alia, it was
of the “opinion” that “disposal of the Fund’s assets would not would not be reasonably practicable
or would be seriously prejudicial to non-redeeming [i]nvestors” or where such “redemption of
Interests would cause a breach or default” in certain agreements.

This dispute arose after Plaintiffs sought to redeem their investments. It is undisputed that Prodigy
suspended those redemptions on the grounds that paying out those investments plus interest at
that time would prejudice other investors and almost certainly doom the Project itself (as the
money was needed to buy the property and commence development). Prodigy told Plaintiffs as
much at the time. Plaintiffs nonetheless sued on the grounds that they had the “unconditional”
right to redeem their investments at an 18% rate of interest, and that, if Prodigy wished to suspend
redemption requests, it had to suspend all business transactions, including any further
development of the Project or payments to third parties.

This reading is flatly contradicted by numerous provisions in the OM and Supplement. Take, for
instance, the provision above allowing Prodigy to suspend redemptions where payment of same
would cause Prodigy to breach its payment obligations to certain third parties. Plaintiffs’ reading


00076580.3
             Case 1:20-cv-00968-MKV Document 21 Filed 08/04/20 Page 3 of 5



Honorable Mary Kay Vyskocil, U.S.D.J
August 4, 2020
Page 3 of 5

would prohibit Prodigy from satisfying those third party obligations, thus rendering that provision
completely meaningless and resulting in the exact breach against which the provision was
designed to guard. Plaintiffs’ reading is also commercially absurd. In effect, Plaintiffs are claiming
a guaranteed right to collect in one year what they were told was the top potential rate of return
for their “speculative” investment after five to seven years, as well as the right to completely shut
down a $100 million development Project unless they get it, harming dozens of other investors in
the process. That cannot be correct.

In defense of their position, Plaintiffs point to Justice Schecter’s recent opinion in Avemar 2318
Corp. v. Prodigy Network, LLC, Index No. 655357/2019. They claim that decision has collateral
effect here, at least against Prodigy (NewCo was not a party to that case). Defendants respectfully
disagree, and submit that the pro forma Avemar decision—which failed to address any of
Prodigy’s substantive arguments regarding the inability to square Plaintiffs’ favored interpretation
with numerous contractual provisions or the black-letter requirement that contracts be construed
in commercially reasonable fashion—was in error. Prodigy is in the process of appealing that
decision to the First Department, and believes there is a strong chance of reversal.

Accordingly, Defendants do not believe that the Avemar should be given preclusive effect here.
Defendants are prepared to move forward with discovery and to file a dispositive motion at the
earliest opportunity. Alternatively, should this Court believe that it is bound by the decision in
Avemar, Defendants would, as a matter of judicial efficacy and economy, move for a stay of this
action until Prodigy’s appeal in the Avemar case is resolved. Should this Court wish to review the
summary judgment briefing from the Avemar case so as to assist it in making that determination,
the papers filed by the parties are attached hereto as Annexes B-G.

2.       A brief statement by the plaintiff, or by the defendant in removed cases, as to the
         basis of subject matter jurisdiction and venue, and a brief statement by each other
         party as to the presence or absence of subject matter jurisdiction and venue.

Plaintiffs’ statement: Subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332(a) because
there is more than $1,800,000 in controversy, and there is complete diversity. Plaintiffs’
citizenship is as follows:

        Francois Denimal: Singapore
        Michelle Denimal: Singapore
        Riad Chowdhury: Singapore
        John Friedman: Singapore
        Raquette View Limited (a corporation): Bahamas (both place of incorporation and principal
         place of business)
        Jailineli Limited (a corporation): British Virgin Islands (both place of incorporation and
         principal place of business)

Defendants’ citizenship is as follows:

        1234 W. Randolph NewCo, Inc. (a corporation): Delaware (place of incorporation) and
         New York (principal place of business)

00076580.3
             Case 1:20-cv-00968-MKV Document 21 Filed 08/04/20 Page 4 of 5



Honorable Mary Kay Vyskocil, U.S.D.J
August 4, 2020
Page 4 of 5

        Prodigy Network, LLC (limited liability company): upon information and belief, none of its
         members are foreign

Venue is appropriate for three reasons. First, defendants submitted to this venue pursuant to the
agreements upon which plaintiffs sue. Second, defendant 1234 W. Randolph NewCo resides in
this judicial district and both defendants reside in New York. See 28 U.S.C. § 1391(b)(1), (c)(2).
Third, venue is appropriate pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the
events or omissions giving rise to the claim occurred here.

Defendants’ statement: Defendants do not contest jurisdiction or venue at this time, but reserve
their right to contest Plaintiffs’ assertion of subject matter jurisdiction should Defendants conclude
that such jurisdiction is lacking at some future point during the litigation.

3.       A statement of procedural posture.

No motions have been made.

For the reasons discussed above and in their pre-motion letter, ECF No. 20, plaintiffs contemplate
making a motion for summary judgment as soon as possible. In the interest of conserving party
and judicial resources, plaintiffs intend to ask the Court for a discovery stay pending the outcome
of that motion.

For their part, Defendants seek to move forward with this litigation or, if this Court believes the
Avemar decision has preclusive effect as to one or both Defendants, to move for a stay of this
litigation in its entirety pending resolution of that case on appeal. Although Defendants believe
that the unambiguous language of the relevant agreements unequivocally supports their position,
they request that discovery be conducted prior to dispositive motion practice, in accordance with
normal procedure. Not only may there exist contemporaneous correspondence or other
documentation evidencing the parties’ mutual understanding of the deal they struck, but
Defendants have a right to test, under oath, each Plaintiff’s contentions regarding their
understanding of the agreements into which they entered. It should be noted that no discovery
was conducted in connection with the Avemar case.

The parties have exchanged initial disclosures, and no other discovery has taken place. Plaintiffs’
position is that no further discovery is necessary and the case can and should be resolved on
summary judgment now, though plaintiffs reserve the right to engage in further discovery should
the Court disagree. As stated above, Defendants disagree and would like to immediately
commence document and deposition discovery.

The parties have engaged in good faith settlement discussions, including pursuant to Your
Honor’s notice of initial pretrial conference, ECF No. 18, but have thus far been unable to resolve
the case. The parties do not believe that a settlement conference is appropriate at this time, but
they will advise the Court if circumstances change.

4.       Any other information the parties believe may assist the Court in resolving the
         action.


00076580.3
             Case 1:20-cv-00968-MKV Document 21 Filed 08/04/20 Page 5 of 5



Honorable Mary Kay Vyskocil, U.S.D.J
August 4, 2020
Page 5 of 5


There is none, although the parties will certainly keep the Court apprised if any arises.

We look forward to meeting with Your Honor on August 11.


Respectfully submitted,

 FISHKIN LUCKS                                    WINSTON & STRAWN LLP
 Attorneys for Plaintiffs                         Attorneys for Defendants

                                                  /s/ George E. Mastoris


 Zachary W. Silverman                             George E. Mastoris




00076580.3
